Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to election of the restriction dated 2/26/2021.


Election/Restriction
Applicant's election without traverse of claims 1-11 is acknowledged.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 10/29/2019, 6/5/2020 has been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification is objected to for the following reasons: 
a) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01).


The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections
Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-11
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by KAWANO (2018/0095105).
Regarding claim 1, KAWANO  teaches a sensor package (specially refer figures 1-5 and relate texts) comprising: 
a substrate 2 comprising a sensing area 3; 
a terminal portion 5/7 disposed on a side of the sensing area of the substrate and comprising at least one terminal connected to the outside; 
a first outer wall 69  disposed on the substrate 2 and comprising a main wall 69 surrounding at least some outer portions of the sensing area; 
at least one wire patterned  4/42 and disposed on the substrate 2 and configured to connect the sensing area 3 and the terminal portion 5/7 to each other; and 
a cover  6 disposed on the first outer wall 69 to correspond to the sensing area, wherein part of the main wall is disposed between the sensing area and the terminal portion, and the main wall comprises an opening through which the at least one wire passes.  

Regarding claim 2 (the sensor package of claim 1), KAWANO teaches the at least one wire 4/42 is provided in plural, and the first outer wall 69 further comprises at least one first division wall disposed between some of a plurality of wires (specially refer figure 1 and relate texts).  

Regarding claim 3 (the sensor package of claim 2), KAWANO teaches the at least one first division wall 69 is provided in plural, and at least one of the plurality of the wires 4/42 passes between a plurality of first division walls 69 (specially refer figure 1 and relate texts).  

Claims 1, 7 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Chen (2006/0243896).
Regarding claim 1, Chen teaches a sensor package (specially refer figures 1A-1C and relate texts) comprising: 
a substrate 30 comprising a sensing area 20/21; 
a terminal portion 12 (portion on side of substrate) disposed on a side of the sensing area of the substrate and comprising at least one terminal connected to the outside; 
a first outer wall 14  disposed on the substrate 30 and comprising a main wall 14 surrounding at least some outer portions of the sensing area; 
at least one wire patterned  12 (on top surface of substrate 12) and disposed on the substrate 30 and configured to connect the sensing area and the terminal portion  to each other; and 
a cover  28  disposed on the first outer wall 14 to correspond to the sensing area, wherein part of the main wall is disposed between the sensing area and the terminal portion, and the main wall comprises an opening through which the at least one wire  12 passes.  
  
Regarding claim 7 (the sensor package of claim 1), Chen teaches further comprising an adhesive layer 26 disposed between the first outer wall and the cover.  

Reasons for Indication of Allowable Subject Matter
Claims 4-5, 6, 8-9, 10-11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. KAWANO (2018/0095105) and Chen (2006/0243896), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 4 (the sensor package of claim 1), further comprising a second outer wall surrounding the first outer wall outside the first outer wall and comprising a plurality of second division walls being apart from each other, wherein part of the second outer wall is disposed between the sensing area and the terminal portion. The claim 5 is dependent from the above claim and therefore also considered objected.
Regarding claim 6 (the sensor package of claim 1), wherein a height of the first outer wall from an upper surface of the substrate is equal to a height of the at least one terminal from the upper surface of the substrate.
Regarding claim 8 (the sensor package of claim 1), the substrate comprises a piezo electric material, and the sensing area comprises a first sensing area comprising: a first input electrode and a first output electrode which are apart from each other with a first delay gap between the first input electrode and the first output electrode; and a sensing film overlapping the first delay gap and covering at least some portions of the first input electrode and the first output electrode. The claim 9 is dependent from the above claim and therefore also considered objected.
Regarding claim 10 (the sensor package of claim 1), a first metal layer and a second metal layer are stacked in the first outer wall, and the first metal layer comprises the same claim 11 is dependent from the above claim and therefore also considered objected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
  /DUNG A. LE/  Primary Examiner, Art Unit 2819